Citation Nr: 0105299	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-08 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1310 (West 1991) 
based on the theory that post-traumatic stress disorder 
(PTSD) was a contributory cause of the veteran's death.

2.  Entitlement to service connection for PTSD for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:  Robert A. Friedman, Attorney 





REMAND

The veteran had active duty from April 1960 to October 1967, 
and died in March 1995. The official death certificate gives 
the immediate cause of death as thermal injuries. 
Hypertensive atherosclerotic cardiovascular disease and 
pulmonary emphysema are listed as significant conditions 
contributing to death, but not resulting in the underlying 
cause. At the time of the veteran's death, service connection 
was in effect for the residuals of a left thigh gunshot wound 
and resection of the small bowel, each evaluated as 40 
percent disabling, and for the residuals of a gunshot wound 
to the abdominal wall, evaluated as 30 percent disabling.

The appellant, who is the veteran's widow, appealed a June 
1995 rating decision by the Detroit VA Regional Office (RO). 
The issue of service connection for the cause of the 
veteran's death was denied by the Board of Veterans' Appeals 
(Board) in April 1998. That decision was appealed by the 
appellant to the Court of Appeals for Veterans Claims 
(Court). In a Memorandum Decision dated in June 2000, the 
Court affirmed in part, vacated, and remanded the Board's 
decision. The Court affirmed that part of the April 1998 
decision which denied DIC under the provisions of 38 U.S.C.A. 
§ 1310 based on the veteran's service-connected disabilities. 
The remainder of the April 1998 decision was vacated and 
remanded for consideration of DIC under 38 U.S.C.A. § 1310 
based on the theory that PTSD, not service-connected at the 
time of his death, contributed to the veteran's demise. Also 
held to be for consideration is the issue of service 
connection for PTSD for the purpose of accrued benefits. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required. 
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2.  The claims folder should be referred 
to two board-certified psychiatrists, fee-
basis if necessary, for opinions necessary 
to decide the issues on appeal. All 
findings should be reported in detail. The 
examiners should address the following 
questions:

a)  What is the likelihood that the 
veteran had PTSD or other anxiety 
disorder which had its onset in 
service or was otherwise related 
thereto, or PTSD which was a 
consequence of his combat service in 
Vietnam or the service-connected 
residuals of gunshot wounds of the 
abdomen and left thigh?

b)  If the veteran did have PTSD or 
another anxiety disorder which had 
its onset in service or was otherwise 
related thereto, or PTSD which was a 
consequence of his combat service in 
Vietnam or the service-connected 
residuals of gunshot wounds of the 
abdomen and left thigh, what is the 
likelihood that this condition(s) 
contributed substantially or 
materially to his death? Did such a 
condition result in debilitating 
effects and general impairment of 
health to an extent that it rendered 
him materially less capable of 
resisting the primary causes of death 
or have a material influence in 
accelerating death?
    
Reasons and bases for all conclusions 
should be provided. If the above questions 
can be answered only by resorting to 
speculation, it should be so noted.

3. The Court has held that a remand by the Board 
confers on an appellant the right to VA compliance 
with the terms of a remand order and imposes on the 
Secretary "a concomitant duty to ensure compliance" 
with those terms. Stegall v. West, 11 Vet.App. 268, 
271 (1998).
 
4.  The issues on appeal should be 
adjudicated by the RO. If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





